Citation Nr: 0930300	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  06-20 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to service connection for a heart disorder. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from February 1972 to July 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii that denied the benefit sought on appeal.  
The Veteran appealed that decision to the BVA and the case 
was referred to the Board for appellate review.  


FINDING OF FACT

A heart disorder was not manifest during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related to service or to a service 
connected disability.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated during 
active service, may not be presumed to have been so incurred 
and is not proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, the VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  An October 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  A March 2006 letter provided notice 
regarding criteria for rating the disabilities at issue and 
effective dates of awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   
 
Although complete notice was not given prior to the rating on 
appeal, the appellant had ample opportunity to respond to the 
notice letters and to supplement the record after notice was 
given.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service treatment records, along with available VA 
and private medical evidence.   The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the Veteran's claims.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the Veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  

In the instant case, there is no evidence that suggests that 
any current cardiovascular disability may be associated with 
any event, injury or disease in service and no competent 
evidence that suggest that any current heart disorder may be 
associated with the Veteran's current service connected 
respiratory disability.  There is no continuity of 
symptomatology between any symptoms the Veteran currently 
experiences and any symptoms present in service and no 
medical evidence suggesting a relationship between any 
current heart disorder and service or to the service-
connected respiratory disability.   Accordingly, an 
examination is not necessary.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review.

Factual Background

Service treatment records do not reveal any complaints, 
treatment or diagnosis of a heart disorder.  A May 1972 
Medical Board Report shows that the Veteran had been 
hospitalized for viral pneumonia.   He was determined to have 
residual left lower lobe and right lower lobe atelectasis and 
abnormal pulmonary function studies.  For this reason it was 
felt that he should be separated from service.  

A July 1972 rating decision awarded service connection for 
viral pneumonia with residuals (i.e. bronchiectasais) and 
assigned a 30 percent rating.

An August 2000 private persantine setamibi myocardial 
perfusion scan produced a diagnostic impression of transient 
transmural defect demonstrated involving the inferior apical 
wall of the left ventricle with mild hypokinesis involving 
the inferior and septal walls probably due to stress induced 
ischemia and mild thinning of the anterior wall of the left 
ventricle.  

A February 2002 VA progress note shows a pertinent diagnosis 
of coronary artery disease with an abnormal nuclear cardiac 
scan.  A September 2002 VA cardiology note shows that the 
Veteran reported that he was having occasional chest pains 
where it felt like fire was running from his right shoulder 
to his fingertips.  He had taken nitroglycerin no more than 
twice in the past month.  The pains could occur at rest or 
while asleep.  It was noted that the Veteran had had an 
abnormal thalium scan in August 2000 indicating inferior 
apical ischemia.  The diagnostic assessment was mildly 
symptomatic cor spasm.  A September 2002 VA cardiac stress 
test preliminary report shows that the Veteran completed 3 
minutes of progressive treadmill testing achieving 93 percent 
of his maximum predicted heart rate before the test was 
discontinued because of dyspnea.  Test findings appeared 
essentially normal aside from a finding of diminished 
exercise tolerance.    A subsequent October 2002 VA 
cardiology follow up note shows that the Veteran reported 
that angina was occurring two to three times per week with or 
without activity.  The diagnostic assessment was persistent 
angina, established diagnosis of cor spasm and possible 
apical ischemia/aneurysm.  A January 2003 VA cardiology 
progress note shows no change since October 2002.   

On April 2003 VA examination the diagnoses were COPD and 
atypical anginal pectoris, prizmetal variety with coronary 
spasm, sporadic.  The examiner noted that echocardiogram was 
within normal limits.  The Veteran reported that 
approximately three years prior he had begun waking up with 
burning, substernal chest pain, which radiated into the inner 
aspect of his arms and lasted for about 15 to 20 minutes.  
The pain occurred sporadically and when it did, it was severe 
and difficult to get rid of.  It was also noted that the 
Veteran had been treated for high blood pressure for an 
unknown period of time and had been doing quite well taking 
irbersartan.  Cardiac examination revealed no visible or 
percussible cardiomegaly, normal heart tones and no murmurs.  
The examiner did not believe that the Veteran's heart limited 
him in any way in terms of his exercise tolerance.  

A May 2005 VA progress note shows that the Veteran reported 
that his chest pain symptoms were essentially unchanged.  An 
August 2005 echocardiogram produced a diagnostic impression 
of normal left ventricular size and systolic function with 
ejection fraction of 60 percent, trace aortic regurgitation 
and normal chamber sizes.  An August 2006 VA progress note 
shows that the Veteran received an EKG.  Pertinent diagnostic 
impressions were normal left ventricular size and systolic 
function with ejection fraction of 60 percent, trace aortic 
regurgitation and normal chamber sizes.  
 
Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
heart disease, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).   Service connection 
may also be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, to prove service 
connection the record must contain: (1) Medical evidence of a 
current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between any current disability and the in-service 
disease or injury or to a service connected disability.   
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The Veteran's service treatment records are negative for any 
clinical reference to a heart disorder.  Nor is there any 
indication of manifestation of a heart disorder within the 
first post service year, so as to warrant presumptive service 
connection for heart disease.  The record actually does not 
contain any reference to any cardiovascular disability until 
2000, some 28 years after service, when apical ischemia was 
noted.  Moreover, none of the post-service medical records 
contain any indication that any cardiovascular disability 
noted so many years after the Veteran's separation from 
active service, is related to such service.  

In addition there is a notable absence of any medical 
evidence which contains an opinion, or even suggests, that 
the Veteran's current heart disorder is in any way related to 
his service connected respiratory disability (i.e. there's no 
competent evidence indicating that the bronchiectasis has 
caused or aggravated the heart disorder).  38 C.F.R. § 3.310.  
A lengthy interval of time between service and initial 
postservice manifestation of a "disability" for which 
service connection is sought is, of itself, a factor against 
a finding that the disability was incurred or aggravated in 
service.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).    

Although the Veteran contends that his current heart disorder 
is related to his service connected respiratory disability, 
as a layperson he is not competent to provide a medical 
opinion regarding medical nexus.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In summary, given that there is 
no evidence of a heart disorder until many, many years after 
service; given that there is no competent evidence of a nexus 
between a hear disorder and service; and given that there is 
no competent evidence indicating that the Veteran's service 
connected respiratory disability caused or aggravated any 
current hear disorder, the Board must conclude that the 
weight of the evidence is against a finding of service 
connection on a direct, presumptiveor secondary basis.  The 
preponderance of the evidence is against this claim and it 
must be denied.


ORDER

Service connection for a heart disorder is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


